February 7, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         THE STATE OF TEXAS, Appellant

NO. 14-11-01049-CR                      V.

                         JAIME JAVIER CHAVEZ, Appellee
                             ____________________

      Today the Court heard the State’s motion to dismiss the appeal from the judgment
signed by the court below on November 16, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.